                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

TEWDORS GIRMACHEW,

       Plaintiff,

v.                                                                    Civil Action No. 3: 19CV593

JEFFREY CRAWFORD, et al.,

       Defendants.


                                  MEMORANDUM OPINION

       By Memorandum Order entered on August 30, 2019, the Court conditionally docketed

Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the Court informed

as to his current address ifhe was released. On October 7, 2019, the United States Postal Service

returned a September 26, 2019 Memorandum Order to the Court marked, "RETURN TO

SENDER," and "RELEASED." Since that date, Plaintiff has not contacted the Court to provide a

current address. Plaintiffs failure to contact the Court and provide a current address indicates his

lack of interest in prosecuting this action. See Fed. R. Civ. P. 4l(b). Accordingly, the action will

be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




Date: '24 t/~               2.Pl°7
Richmond, Virginia
